Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed August 09, 2021. As filed, claims 1-20 are pending; of which, claims 1-4, 6, 9-12, 14, 15-18 are currently amended. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 07/13/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1-20 under 35 U.S.C. § 103 over US Patent No. 3,703,444, and US Patent 3,232,998 is withdrawn per claim amendments to recite a liquid side stream and a second bottom stream and flowing the liquid side stream from a middle outlet which is further recycled to reactor.
Applicant's arguments that “none of the cited references teach or suggest a liquid side stream from the second distillation column.” (Remarks page 7) were carefully considered and were found persuasive in view of data, which is summarized in Table 1 on page 13 of instant disclosure.
2.The Double Patenting rejection of claims 1, 2, 8, 13  is withdrawn per claim amendments.


Allowable Subject Matter
Claims 1-20 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed method of recovering 2-ethyl hexanol from crude alcohol. The method comprises the steps of distilling, in a first distillation column, the crude alcohol to produce a first distillate comprising (1) light components having a lower boiling point than butanol, (2) butanol, (3) 2-ethylhexanal, (4) 2-ethyl, 3-propyl acrolein, (5) water, and (6) 2-ethyl hexanol; distilling, in a second distillation column, the first distillate to produce a second distillate comprising butanol and water; flowing a liquid side stream from the second distillation column, wherein the liquid side stream comprises 2-ethylhexanal and 2-ethyl hexanol; recycling the liquid side stream to a reactor that produces the crude alcohol; and distilling, in a third distillation column, a bottom stream comprising 2-ethyl hexanol and heavy components that have a boiling point higher than 2-ethyl hexanol from the first distillation column to produce a third distillate comprising 2-ethyl hexanol; wherein the second distillation column has an operating temperature of 140 to 148 °C is novel and non-obvious over the prior art. 
The closest prior art is of the record. For example  US Patent No. 3703444 which teaches process for the production of pure 2-ethyl hexanol obtained by hydrogenation of Z-ethylhexen-Z-al-1) by continuous distillation in three columns connected in cascade fashion. The reference does not teach or suggest a liquid side stream from the second distillation column and operating second distillation column at 140-148 °C which are the distinct features of instant process.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622